Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 1 of 20 PageID 2442




                                                     EXHIBIT G




                                                                 EXHIBIT R
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 2 of 20 PageID 2443
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 3 of 20 PageID 2444
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 4 of 20 PageID 2445
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 5 of 20 PageID 2446
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 6 of 20 PageID 2447
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 7 of 20 PageID 2448
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 8 of 20 PageID 2449
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 9 of 20 PageID 2450
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 10 of 20 PageID 2451
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 11 of 20 PageID 2452
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 12 of 20 PageID 2453
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 13 of 20 PageID 2454
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 14 of 20 PageID 2455
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 15 of 20 PageID 2456
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 16 of 20 PageID 2457
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 17 of 20 PageID 2458
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 18 of 20 PageID 2459
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 19 of 20 PageID 2460
Case 8:19-cv-00772-VMC-JSS Document 129-40 Filed 01/24/20 Page 20 of 20 PageID 2461
